Citation Nr: 0124781	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  96-45 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for bone spurs of both 
feet.

3.  Whether new and material evidence has been submitted to 
reopen a claim for bilateral pes planus.

4.  Entitlement to service connection for depigmentation of 
the arms and legs as a result of exposure to herbicides.

5.  Entitlement to service connection for sinus problems as a 
result of exposure to herbicides.  

6.  Entitlement to service connection for numbing in the arms 
and legs as a result of exposure to herbicides.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The veteran was scheduled for a hearing before a member of 
the Board at the RO in September 2001.  The Board notes that 
the veteran failed to report for his scheduled hearing and 
that the veteran's claims are consequently ready for review 
by the Board.  

In July 2001 the Veterans of Foreign Wars contacted the VA 
and indicated that their representation of the veteran should 
be revoked.  This letter indicated that the VFW had informed 
the veteran of the revocation and suggested that he seek 
other representation. 



REMAND

During the pendency of this appeal on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate claims for benefits under laws administered by 
VA.  VCAA is applicable to all claims filed on or after the 
date of enactment or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

The veteran seeks service connection for depigmentation of 
the arms and legs, for a sinus disability, and for numbing of 
the arms and legs, as a result of exposure to Agent Orange 
while serving in Vietnam.  A December 13, 1994 VA outpatient 
record indicates that the veteran underwent a VA Agent Orange 
Examination on May 4, 1994.  The veteran's claims file does 
not contain a copy of this examination report.  The VCAA 
requires that VA obtain records of relevant medical treatment 
or examination of the claimant at VA health-care facilities.  
38 U.S.C.A. § 5103A(c)(2).  

The veteran has received several diagnoses of post-traumatic 
stress disorder.  The RO determined that none of the 
veteran's claimed stressors could be verified.  However, no 
attempt has been made to obtain verification of the veteran's 
claimed Vietnam stressors.  The Board acknowledges that the 
veteran has not provided the most detailed information 
concerning his claimed stressors.  However, at the September 
1997 hearing the veteran specified that his unit was exposed 
to mortar fire on his fourth day in Vietnam.  There is a duty 
to assist the veteran and an attempt must be made, or a 
finding made relative to combat activity, to verify the 
veteran's claimed stressors prior to review of the veteran's 
claim.

With respect to the veteran's request to reopen his claim of 
service connection for bilateral pes planus, the Board notes 
that regardless of the changes instituted by the VCAA, the 
passage of the VCAA has not modified the longstanding 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.  
See 38 U.S.C.A. § 5103A(f) (West Supp. 2001).  The provisions 
of the VCAA do not require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
as described in 38 U.S.C.A. § 5108.  See id.  However, in the 
instant case, before the Board may reach the merits of 
whether the claim should be reopened, the claim must be 
returned to the RO on a procedural matter.  Specifically, 
additional evidence has been received as to this issue and 
the issue of service connection for bone spurs since the RO 
issued its final supplemental statement of the case (SSOC) 
relating to these issues in March 1999.  Review and 
consideration of these records by the RO is required prior to 
adjudication by the Board of the veteran's request to reopen 
the claim of service connection for pes planus and his claim 
of service connection for a bone spur.  See 38 C.F.R. 
§ 20.1304(c) (2001).

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for him for 
his claimed disabilities.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This must include obtaining the reported 
May 4, 1994 VA Agent Orange examination 
report.  If the RO is unable to obtain 
any identified records the RO must 
identify to the veteran which records 
were unobtainable, the RO must describe 
to the veteran the efforts which were 
made in the attempt to obtain those 
records, and the RO must describe any 
further action to be taken by VA with 
respect to the claim.  Copies of all 
correspondence to the veteran must be 
sent to the veteran's representative, if 
any.

2.  The RO should send a letter to the 
veteran requesting that he describe in 
detail all of his claimed stressors.  

3.  Whether or not additional stressor 
information is received from the veteran, 
the RO must make a specific finding as to 
whether or not the veteran engaged in 
combat activity with the enemy and 
whether or not a claimed stressor is 
related to such combat.  If the RO finds 
that the veteran did not have combat 
service or a claimed stressor related to 
such combat, the RO should attempt to 
verify the veteran's alleged stressors, 
including whether his unit was subjected 
to mortar fire during the veteran's first 
week in Vietnam, through all appropriate 
government agencies, to include the U.S. 
Army and Joint Services Environmental 
Support Group (USASCRUR).   

4.  In the event that the RO determines 
the veteran has a verified or combat-
related stressor, the veteran should then 
be scheduled for a VA psychiatric 
examination.  The examiner should be 
asked to make a determination as to 
whether the veteran has post-traumatic 
stress disorder and, if so, to provide an 
opinion as to whether it is as likely as 
not that such post-traumatic stress 
disorder is a result of the verified or 
combat-related inservice stressor.  The 
veteran's claims file must be provided to 
the examiner and reviewed prior to the 
examination.  The VA examiner should 
state on the examination report whether 
such review of the record has been made.  
The examiner must ensure that all 
indicated tests and studies are 
accomplished.  The examiner should 
provide reasons and bases for all 
opinions expressed.  

5.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination report, if such a report is 
obtained.  If the report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned to the reviewer for corrective 
action.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  

7.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claims, taking into 
consideration all evidence received since 
the March 1999 supplemental statement of 
the case.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	S. L. Smith
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




